[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: PLAINTIFF'S MOTION TO DISQUALIFY
The plaintiff has moved the court to disqualify the Office of the City Attorney for the City of Bridgeport as counsel for the defendant Authority in the above-captioned matter. The basis for this relief is the representation by the plaintiff, through his counsel, that Attorney Russell Liskov of that office will be a "material witness" in the trial of that case.
The defendant filed an objection to that relief and counsel appeared before the court and were heard.
Based on the representations of counsel for the plaintiff, the court finds that it is likely that Attorney Liskov may be called to testify as to what he personally knows about the matters which are the subject of this suit. For that reason, Attorney Russell Liskov is ordered not to act as advocate at said trial pursuant to Practice Rule 3.7(a).
The plaintiff's motion to have the Office of the City Attorney disqualified is denied pursuant to Practice Rule 3.7(b), there being insufficient evidence before the court to permit a finding that they are precluded by Rule 1.7 or Rule 1.9.
By the Court,
Joseph W. Doherty, Judge CT Page 16098